DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 1/7/21 has been entered. 
Response to Arguments
Applicant's remarks dated 1/7/21 has been considered but are moot and not persuasive. 
Applicant has provided a declaration asserting that the "disclosed structures of KIM fail to produce the desired results of the claimed invention". Applicant is respectfully reminded that claiming an effect does not necessitate the details of the cause, and applicant is kindly solicited to incorporate the structural features yielding the claimed functions in order to clearly and positively claim the intended invention. That is, as it has been held by the courts, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see In re Schreiber, 44 USPQ2d 1429), and apparatus claims cover what a device is, not what a device does (see Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990)), whilst, it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990), In re Best, 195 USPQ 430 (CCPA 1977)). 
Further regarding "single linear array of LEDs", assuming arguendo applicant's interpretation of the phrase and that of the prior art, KIM, as depicted in FIG. 7 for instance, teaches one first single linear array of LEDs and at least another one first single linear array of LEDs, and narrow anticipates broad. Even further and more precisely, KIM clearly depicts single linear arrays on each reflector at least in the embodiments of FIG.s 10A, 12-14 and 26, Finally, if applicant believes the claimed intended invention operates with one and only one linear array on each reflector, that the term comprising is suggested to be changed to consisting of. 
Applicant further relies on visual comparison of the drawings of the instant application and the drawings of the prior art insisting that "part 210 [… of KIM] looks nothing like the currently claimed deflectors". Examiner re-emphasizes that it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). Since the argued features are not positively present in the claim language, applicant is kindly 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2012/0033420).
Regarding claim 1, KIM (FIG.s 1-34) discloses a lighting system, comprising: a linear support structure (see 210 and 420 FIG.s 4 and 8) comprising a first support plane attached at an angle in the range of 80 to 100 degrees (see FIG. 14 and ¶ [0116]) with a second support plane; and a first single linear array of LEDs (230 FIG.s 4 12-14, 430 FIG. 8) disposed upon the first support plane and a second single linear array of LEDS (as shown, labeled same as the first) disposed upon the second support plane.
Although it may appear that the claimed system is taught by different embodiments of the prior art, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the apparatus is capable of being optimized in accordance to the teachings of different embodiments for its intended application, and any modification or alteration of this assembly, to perform the desired function according to a preferred application, is within the ordinary skills in the art. 
Regarding claims 2 and 5, although KIM is silent about the beam angle of the LEDs, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize any known and workable LED with desired FWHM beam angle, such that the first and second linear array of LEDs each have a beam in the range of 70 to 90 degrees or 115 to 125 degrees, in accordance to a preferred application of the assembly.
Regarding claim 3, KIM further discloses the lighting system configured to produce uniform optical energy flux density of illumination on a horizontal surface, the horizontal surface disposed below the lighting system (evident of FIG.s 5, 12-14 and ¶ [0064] and [0065]).
Regarding claim 4, KIM further discloses an external flat reflectors (see 210 FIG.s 4 12-18, and 410 FIG. 8) disposed over the linear support structure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875